Matter of Ending G. (2016 NY Slip Op 04412)





Matter of Ending G.


2016 NY Slip Op 04412


Decided on June 8, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2015-09405
 (Index No. E-2727-15)

[*1]In the Matter of Ending G. (Anonymous), appellant.


Geanine Towers, P.C., Brooklyn, NY, attorney for the child, the appellant, Ending G.
Zachary W. Carter, Corporation Counsel, New York, NY (Jane L. Gordon and Melanie T. West of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Richmond County (Helene D. Sacco, J.), dated September 17, 2015. The order, insofar as appealed from, adjudicated Ending G. a juvenile delinquent. The appeal brings up for review a fact-finding order of that court dated August 17, 2015, which, after a hearing, found that Ending G. committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the second degree, and that he committed the juvenile act of unlawful possession of weapons by persons under sixteen.
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Chakelton M., 111 AD3d 732, 733; Matter of Danielle B., 94 AD3d 757, 758; cf. CPL 470.15[5]), we nevertheless accord great deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see Matter of Myron J., 123 AD3d 1030, 1031; Matter of Christopher H., 123 AD3d 713, 714). Upon reviewing the record here, we are satisfied that the Family Court's fact-finding determinations were not against the weight of the evidence.
LEVENTHAL, J.P., DICKERSON, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court